04/09/2019
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON

                STATE OF TENNESSEE v. DARRELL ADAMS

                 Appeal from the Criminal Court for Shelby County
                    No. 17-00651       Paula L. Skahan, Judge
                     ___________________________________

                           No. W2018-00543-CCA-R3-CD
                       ___________________________________


The Appellant, Darrell Adams, is appealing the trial court’s denial of his motion to
correct an illegal sentence. The State has filed a motion asking this Court to affirm
pursuant to Court of Criminal Appeals Rule 20. Said motion is hereby granted.

Tenn. R. App. P. 3 Appeal as of Right; Order of the Trial Court Affirmed Pursuant
                      to Court of Criminal Appeals Rule 20

ALAN E. GLENN, J., delivered the opinion of the Court, in which JOHN EVERETT
WILLIAMS, P.J., and J. ROSS DYER, J. joined.

J. Shae Atkinson, Memphis, Tennessee, for the Appellant

Herbert H. Slatery III, Attorney General and Reporter; Sophia S. Lee, Senior Assistant
Attorney General, for the Appellee, State of Tennessee.


                              MEMORANDUM OPINION

        In July 2014, the Appellant pled guilty to one count of the unlawful possession of
a firearm by a convicted felon, a Class C felony. The Appellant received an agreed upon
fifteen-year sentence as a Range III Persistent Offender to be served at forty-five percent.
In January 2017, the Appellant filed a motion to correct an illegal sentence. See Tenn. R.
Crim. P. 36.1. The trial court appointed counsel. Following a hearing, the trial court
ultimately denied relief. The Appellant now appeals. In response to the filing of the
record on appeal and the Appellant’s brief, the State has filed a motion to affirm the
ruling of the trial court pursuant to Rule 20. For the reasons stated below, said motion is
hereby granted.
        The Appellant’s argument on appeal is, in its entirety: “In the present case,
Appellant alleges that his negotiated sentence is not authorized by the applicable statute
or that his sentence directly contravenes an applicable statute. Appellant alleges that the
bargained for sentence exceeds this States Statutory Maximum for the crime and is illegal
on its face.” The Appellant offers no explanation in support thereof.

       Rule 36.1 permits a defendant to seek correction of an unexpired illegal sentence
at any time. See State v. Brown, 479 S.W.3d 200, 211 (Tenn. 2015). “[A]n illegal
sentence is one that is not authorized by the applicable statutes or that directly
contravenes an applicable statute.” Tenn. R. Crim. P. 36.1(a). Our Supreme Court has
interpreted the meaning of “illegal sentence” as defined in Rule 36.1 and concluded that
the definition “is coextensive, and not broader than, the definition of the term in the
habeas corpus context.” State v. Wooden, 478 S.W.3d 585, 594-95 (Tenn. 2015). That
court then reviewed the three categories of sentencing errors: clerical errors (those
arising from a clerical mistake in the judgment sheet), appealable errors (those for which
the Sentencing Act specifically provides a right of direct appeal) and fatal errors (those so
profound as to render a sentence illegal and void). Id. Commenting on appealable errors,
the court stated that those “generally involve attacks on the correctness of the
methodology by which a trial court imposed sentence.” Id. In contrast, fatal errors
include “sentences imposed pursuant to an inapplicable statutory scheme, sentences
designating release eligibility dates where early release is statutorily prohibited, sentences
that are ordered to be served concurrently where statutorily required to be served
consecutively, and sentences not authorized by any statute for the offenses.” Id. The
court held that only fatal errors render sentences illegal. Id. A trial court may summarily
dismiss a Rule 36.1 motion if it does not state a colorable claim for relief. Tenn. R. Crim.
P. 36.1(b)(2).

        “[A] plea-bargained sentence is legal so long as it does not exceed the maximum
punishment authorized by the plea offense.” Hoover v. State, 215 S.W.3d 776, 780
(Tenn. 2007). Here, the Appellant pled guilty to the unlawful possession of a firearm by
a convicted felon, a Class C felony. Tenn. Code Ann. 39-17-1307. A Class C felony is
punishable up to fifteen years. Tenn. Code Ann. § 40-35-111(b). A Range III offender
convicted of a Class C felony shall be sentenced between ten and fifteen years. Tenn.
Code Ann. § 40-35-112(c). As the trial court correctly found, the Appellant’s sentence of
fifteen years does not exceed the maximum sentence authorized for a Class C felony.

        In light of the discussion above, we conclude the Appellant’s sentence is not
illegal under the terms of Rule 36.1. Accordingly, the trial court did not err in denying
relief. The ruling of the trial court is therefore affirmed pursuant to Court of Criminal
Appeals Rule 20.

                                            -2-
      Judge Alan E. Glenn




-3-